Citation Nr: 0800085	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Grave's disease 
secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from January 1961 to February 
1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Oakland, 
California.

The veteran testified at a Board hearing at the Board's 
Central Offices in August 2007 before the undersigned 
Veterans Law Judge.  He also appeared at a hearing before a 
RO Decision Review Officer in June 2003.  Transcripts of both 
hearings are associated with the claims file.


FINDINGS OF FACT

1.  Grave's disease was not demonstrated in service nor was 
it the result of injury suffered or disease contracted in 
service.

2.  Grave's disease is not a presumptive disorder under 38 
C.F.R. § 3.309 based on in-service ionizing radiation 
exposure, and the preponderance of the competent evidence is 
against finding that Grave's disease is otherwise related to 
service.


CONCLUSION OF LAW

Grave's disease was not incurred in or aggravated by service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2001 and May 2004 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.   VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  Finally, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory presumptions.  Combee v. Brown, 34 
F.3d 1039, 1043- 44 (Fed. Cir. 1994).

Analysis

The veteran seeks entitlement to service connection pursuant 
to 38 C.F.R. § 3.303(d) and the Combee doctrine.  His service 
records show he is a radiation-exposed veteran by virtue of 
his May 1962 participation in a radiation-risk activity, 
Operation Dominic I.  38 C.F.R. § 3.309(d)(3).  He was 
diagnosed with Grave's disease in 1998, some 34 years after 
his separation from active service.  Grave's disease is not 
included in the list of radiogenic diseases, 38 C.F.R. § 
3.311(b)(2), a fact the veteran concedes.  He asserts, 
nonetheless, that there is sufficient scientific and medical 
evidence to show that his exposure was sufficient to serve as 
the causative agent for his non-cancerous thyroid  disorder.

In light of the fact the veteran submitted competent 
scientific and medical evidence that Grave's disease may be a 
radiogenic disease in his case, the RO developed his claim 
under the provisions of 38 C.F.R. § 3.311(b)(4).

In a statement submitted with his February 2001 formal claim 
(VA Form 21-526), the veteran noted that he participated in 
the May 1962 Operation Dominic I, "Shot Frigate Bird," 
while aboard the submarine USS Medregal (SS-480).  Operation 
Dominic I was the test of a Polaris missile, armed with a 
live nuclear warhead, fired from by the nuclear powered 
ballistic submarine, USS Ethan Allen (SSBN-608), which was 
submerged 1500 nautical miles from Christmas Island.  The 
detonation was an airburst, which means the warhead exploded 
above the ocean surface.

The Medregal's specific mission was to take instrument 
readings while at periscope depth.  The veteran's exposure 
reportedly occurred when the vessel surfaced following the 
detonation, and he and three or so other crewmen went topside 
to retrieve the instrument.  Thereafter, the Medregal again 
submerged.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The 
Board is also mindful that it cannot make its own independent 
medical determination, and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the 
opinion of one competent medical expert over that of another, 
provided the reasons therefor are stated.  Winsett v. West, 
11 Vet. App. 420, 424-25 (1998).  Further, while the Board is 
not free to ignore the opinion of a treating physician -
neither is it required to accord it substantial weight.  See 
generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
Courts have repeatedly declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

As a general rule, lay persons may relate symptoms they 
observed, but they may not render an opinion on matters which 
require medical knowledge, such as the underlying condition 
which is causing the symptoms observed.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).  The veteran is a VA 
pharmacist, so he in fact is deemed to have more training and 
knowledge than the average lay person.  Further, while he 
concedes that he is not a specialist in Grave's disease, he 
asserts that the substantial research he has conducted in the 
pursuit of his claim has rendered him somewhat of a self-
taught expert.

The Board will certainly consider the veteran's general 
training and knowledge required to become a pharmacist, as 
well as the knowledge he may have gleaned from his research 
into the possible impact of known radiation exposure on the 
subsequent development of Grave's disease.  The Board will 
infer that his training may have enabled him to apply a more 
discerning eye to the literature and treatises he read.  
Nonetheless, an opinion may be reduced in probative value 
even where the statement comes from someone with medically 
related training - if the medical issue requires special 
knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997).

The information initially submitted by the veteran included 
his personal medical history of no family history of any 
thyroid disorder.  The veteran smoked in service, and he 
claims that his post-service radiation exposure was limited 
to routine dental and medical X-rays.  His May 2001 statement 
informed the RO that the Medregal surfaced directly beneath 
the mushroom cloud 17 nautical miles from the burst point, he 
wore a film badge but no protective clothing, and that while 
on the deck for retrieval of the instrument, he was exposed 
to the mist and warm rain from the cloud.

The literature and treatises submitted by the veteran include 
studies of those exposed to radiation, including for 
treatment of thyroid disease, and the incidence of the 
development of an autoimmune disorder such as Grave's 
disease.  He also submitted studies of those exposed to 
radiation from the Chernobyl reactor incident in Russia, 
especially youth.  The veteran asserts the results of that 
study as evidence that his exposure as a 19-year-old 
increased his risk to later develop Grave's disease.

In an October 2002 letter, the Defense Threat Reduction 
Agency conference that the veteran's presence at Operation 
Dominic I was confirmed, and that a careful search of the 
dosimeter data revealed a recorded dose of 0.0 rem gamma, 
which had an upper bound of 0.0 rem gamma.  The Defense 
Threat Reduction Agency also noted that, due to the distance 
of the veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation, and that the 
internal 50-year committed dose equivalent to the thyroid was 
0.0 rem.

The veteran challenged the Defense Threat Reduction Agency's 
data in a December 2002 letter.  He asserted that his 
vessel's position of 17 miles from the burst point and 
surfacing under the cloud negated the distance element of the 
Defense Threat Reduction Agency's estimate.  He further 
asserted that the periscope photograph that showed clear 
conditions was taken by another submarine that was 30 miles 
from ground zero.  The veteran stated his concern was that he 
might have inhaled mist containing alpha and beta particles 
emitters that might not have shown up on the film badge he 
wore.  (Emphasis added)

In December 2002, the case was forwarded to the Director of 
Compensation and Pension Service, who requested an opinion 
from the Under Secretary for Health as to the relationship 
between Grave's disease and the veteran's exposure to 
ionizing radiation during service, which literature he 
submitted had related the disease to ionizing radiation.  In 
the request, the information included the dose assessment, 
the veteran's age at the time of his exposure, his employment 
history, as well as the time between exposure and the initial 
diagnosis of Grave's disease.

In January 2003, the Chief of Public Health and Environmental 
Hazards noted that the Defense Threat Reduction Agency's 
estimate that the veteran was exposed to the following doses 
of ionizing radiation in May 1962: 0.0 rem gamma with an 
upper bound of 0.0 rem gamma; virtually no potential for 
neutron; internal 50-year committed dose equivalent to the 
thyroid - 0.0 rem.  She also observed that the Committee on 
Interagency Radiation Research and Policy Coordination 
Science Panel Report Number 6, 1998, did not provide 
screening doses for Grave's disease.  Further, data on 
induction of non-malignant thyroid disease were inconclusive 
in the dose range to which most people were exposed from 
fallout [average doses 2-10 rads] (Institute of Medicine-
National Academy of Sciences report, Exposures of the 
American People to Iodine-131 from Nevada Nuclear Bomb Tests: 
Review of the National Cancer Institute Report and Public 
Health Implications, 1998, pages 57 and ES-4).  She also 
noted that Grave's disease was seen in relatively small 
percentages of patients who received radiation therapy to the 
neck.  In light of the above, she opined it was unlikely the 
veteran's Grave's disease could be attributed to exposure to 
ionizing radiation in service.

The veteran's testimony at the RO hearing concentrated on the 
literature and treatises he submitted related to general 
studies on radiation and subsequent development of an 
autoimmune thyroid disorder.  He also continued to dispute 
the essential assumed facts on which the Defense Threat 
Reduction Agency's dose estimates were based.

The appellant's private treatment records note a 1998 
diagnosis by Dr. Kobalter, as well as his referring 
physician's note of the veteran's history of in-service 
radiation exposure.  Despite the veteran's primary care 
physician's note around 2001 that he would ask Dr. Kobalter 
if there was a relationship between the veteran's 1962 
radiation exposure and his Grave's disease, Dr. Kobalter did 
not come on record until 2004.  In his March 2004 letter to 
the veteran, the physician noted his treatment of the veteran 
since November 1998 for Grave's hyperthyroidism, a relatively 
uncommon disease, particularly in men.  After reviewing the 
medical literature, he opined that "there is a strong 
statistical association between radiation exposure and the 
development of autoimmune thyroid disease like Grave's 
disease.  I believe it entirely possible that your remote 
radiation exposure may have contributed to the development of 
your Grave's disease."  (Emphasis added)

By 2004, the veteran had made contact with a former shipmate, 
Mr. [redacted].  In an April 2004 email to the veteran, Mr. 
[redacted] informed the veteran that he was not at the helm, as 
the veteran previously recalled, but on the deck watching the 
engineer retrieve the instrument.  He based his ability to 
recall the veteran's exact location after so many years on 
the fact that he asked a superior to trade places with the 
veteran, because he was so interested in what the instrument 
had recorded.  His request was refused.  Mr. [redacted] noted in 
a May 2004 statement that the Medregal was submerged less 
than 12 miles from the burst point and, after surfacing, rain 
and/or spray from the detonation fell on them while on deck 
retrieving the instrument.

The Defense Threat Reduction Agency informed the RO in 2004 
that, due to a change in policy, radiation-exposed veterans 
would be allowed more input and participation in their cases 
but there currently was a significant backlog of cases.  

In April 2006, the Defense Threat Reduction Agency informed 
the veteran of the scenario on which his estimated does would 
be calculated.  Most of the information came from the 
veteran's earlier submissions.  Only the points the veteran 
disputed will be listed.  The Medregal was submerged 
approximately 17 miles from the burst point of "Shot Frigate 
Bird" and surfaced two to three minutes after measuring the 
detonation with Bhang meters, which placed the submarine 
directly beneath the cloud.  The veteran was exposed to 
radioactive mist from warm rain and from a fallout cloud 
while standing on the bridge from 1335 to 1340 hours, and he 
was directed off of the bridge, with other crewmen, after a 
few minutes, whereupon the submarine submerged.  The veteran 
believed he may have inhaled alpha and beta particle emitters 
that might not have shown up on a film badge designed to 
detect gamma radiation.  He wore no protective clothing, and 
he was issued a film badge, which was turned in at Pearl 
Harbor, where the Medregal returned in mid-May 1962, and the 
film badges were subsequently tested.

The Defense Threat Reduction Agency letter to the veteran 
also noted that operational documents provided for the 
Medregal to be positioned 25 nautical miles north of the 
detonation point at periscope depth, though its exact 
position at detonation was not available.  Parenthetically, 
the Board notes that, presumably due to the sensitive nature 
of the operation, the Medregal's ship logs for early May 1962 
document no more than that the vessel was underway, the crew 
accounted for, and it was engaged in special operations.

The parameters of the estimate noted the criteria for 
determining estimates for contaminants from outside the body 
and those inhaled or ingested.  It noted that the film badges 
only registered exposure from gamma radiation and that, for 
an observer at or near sea level at a distance greater than 7 
nautical miles from a nuclear detonation, initial gamma and 
neutron radiation (emitted within the first minute) is 
absorbed by the atmosphere.  In light of the high altitude of 
the detonation, there was no possibility of surface material 
being entrained in the rising fireball, and that the nuclear 
cloud rose quickly to still higher altitude and dissipated 
into the upper atmosphere.  While low level radioactivity, as 
worldwide fallout, gradually settled to earth over months to 
years, the minimal localized fallout on ships or land areas 
did not produce measurable dose accrual in support ship 
personnel.

Based on Mr. [redacted]'s information, the veteran responded to 
the Defense Threat Reduction Agency that he disagreed with 
the scenario.  He changed his earlier assertion that the 
Medregal surfaced 17 miles from the burst point to 12 miles; 
that he probably was on the surface for 10 - 15 minutes, 
rather than the 5 minutes he reported earlier; and, due to 
the calculated accuracy of the Polaris missile reentry 
vehicle/warhead, there was a very good chance that the burst 
point might have been lower than the presumed 11,000 feet, 
and that fallout was likely.  He also asserted that children 
and teenagers exposed to the Chernobyl disaster were found to 
be more sensitive than adults to the autoimmune carcinogenic 
effects of thyroid irradiation and, since he was 19 years of 
age at the time of his exposure, it is more likely that his 
exposure caused his Grave's disease.  The Defense Threat 
Reduction Agency noted the veteran's comments, but did not 
change the does estimates.  They remained 0.0 rem in all 
categories.

In September 2006, pursuant to the veteran's request, the 
RO's Decision Review Officer asked the Veteran's Service 
Center Manager to consider a referral for to the VA 
Compensation and Pension Service for an independent medical 
opinion.  See 38 C.F.R. § 3.328.  The request was refused in 
light of the available evidence of record, which included the 
opinions of the Chief of Public Health and Environmental 
Hazards and Dr. Kobalter.

At the Board hearing, in addition to his exposition on the 
literature he assembled in support of his claim, the veteran 
noted that the essence of his theory of entitlement is that 
he, in fact, ingested beta emitters in the form of I-131 on 
the day in question, and that only that initial brief 
ingestion was needed for the damage to this thyroid to ensue.  
"And if you get it inside you, because it's iodine, it's 
picked up by the receptors and carried straight to the 
thyroid."  Transcript, pp. 17-18.

The veteran's hypothesis is fatally deficient.  The first 
deficiency is the general insufficiency of the data and 
literature he submitted, in that it is not specifically 
linked to his individual case.  The various articles and 
treatises on studies and the like are from professional 
journals and other periodicals on a potential relationship 
between radiation exposure and the development of an 
autoimmune disorder.  These selections define the term and 
describe its symptoms, signs, consider potential etiologies, 
diagnosis, prophylaxis and treatment.  Nonetheless, these 
articles do not even purport to address the specific facts of 
the individual case under consideration.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion").

The documents supplied by the veteran simply provide 
speculative generic statements.  Therefore, in the absence of 
probative and competent evidence that links their conclusions 
to the veteran's claim, the aforementioned excerpts lack 
probative value in the consideration of the veteran's 
particular claim.

Dr. Kobalter's March 2004 opinion is similarly deficient.  He 
ventured a general opinion based on his review of "the 
medical literature."  His report makes no mention of what 
facet of the veteran's particular history and treatment 
impacted his opinion.  Most relevant, however, is that Dr. 
Kobalter ventures no further than to opine that it was 
"entirely possible" that there was a causal relationship 
between the veteran's remote radiation exposure and the 
development of his Grave's disease.  This factor renders his 
opinion tentative.  Such language does not rise to the level 
of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinions expressed in terms of "may" also implies 
"may" or "may not"' and are speculative).

Further, Dr. Kobalter's report gives no indication that he 
had reviewed or was otherwise made aware of the specific 
circumstances of the veteran's individual exposure in 1962 as 
documented in the claims file.  This factor in and of itself 
diminishes the probative value of his opinion.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In essence, his 
report notes that he reviewed general medical literature, 
albeit related to autoimmune disorders and radiation 
exposure, and noted its possible connection to the veteran's 
disorder.

A medical opinion or general hypothesis is no more reliable 
that the facts on which it is based, and it is in this area 
that the veteran's assertions or hypotheses simply have no 
adequate factual basis.  His critical assertions, in essence, 
are primarily based on supposition.

He asserts that the warhead may have detonated at a higher 
altitude than the one programmed and called for in "Frigate 
Shot Bird," but he proffered no evidence, save for the lay 
opinion of a fellow crewman, to support that assertion.  The 
fact that he asserted that the Defense Threat Reduction 
Agency did not know for sure does not advance his claim, for 
he does not know either.  Thus, the Defense Threat Reduction 
Agency's reliance on the programmed parameters of the 
operation was not error.  In light of the documented planned 
parameters of the firing and detonation, there must be clear 
evidence that the missile did not perform as programmed.  
Given this factor, the veteran's assertion that, contrary to 
the Defense Threat Reduction Agency reconstructed scenario, 
there was in fact fallout from which he inhaled beta 
emitters, also reduces itself to speculation.  In his several 
submissions, the veteran assumes that any fallout he 
purportedly ingested contained beta emitters that contained 
I-131.  There also is the matter of the Medregal's position 
after the detonation.

The veteran asserts that no one, including the Defense Threat 
Reduction Agency, knows where the Medregal was, and he 
asserts that it was within 12 miles of the drop zone per Mr. 
[redacted]'s statement.  Mr. [redacted] provided no basis for his 
statement that the Medregal was 12 miles from the drop zone.  
It is not known if he was personally monitoring navigation 
equipment, was told that asserted fact, or perhaps overhead 
it.  While the Defense Threat Reduction Agency's 
reconstructed scenario noted that the Medregal's precise 
location was not known, again the operation plan must be 
considered.  The "Frigate Shot Bird" Plan provided that the 
Medregal would be positioned 30 miles (approximately 25 
nautical miles) from the drop zone.  In light of fact, one 
must ask if a Commanding Officer of a United States Navy 
submarine would have hazarded his ship and his crew by 
placing it more than twice the distance closer to a nuclear 
detonation than called for by the operations plans?

It is unreasonable to infer that the operation posed no 
hazard to the vessels involved.  This factor notwithstanding, 
the Defense Threat Reduction Agency still based the 
assessment on the veteran's initial assertion that the 
Medregal was 17 miles from the drop zone.  There also is no 
competent evidence that the spray the veteran stated he 
encountered on the deck while retrieving the instrument was 
in fact radioactive fallout.  The available evidence, via the 
film badge he wore, does in fact establish that he was not 
exposed to gamma radiation, as it tested negative.  The 
veteran did not aver at the hearing that beta emitters would 
be present even in the absence of gamma radiation.  His 
testimony was no more than that his film badge would not have 
detected any beta emitters.  In any event, he has not 
presented any affirmative evidence that beta emitters were in 
fact released by the "Frigate Shot Bird" detonation or, 
more importantly that he, in fact, ingested beta emitters.  
All the record contains is his supposition to that effect.

The veteran's assertion that the post-Chernobyl studies on 
the impact of radiation exposure on youths apply to his case 
is also mere speculation.  First, the circumstances of the 
Chernobyl disaster are in no way similar to the veteran's 
exposure.  The literature submitted by the veteran suggests 
the Chernobyl reactor explosion released far more radiation 
into the atmosphere, the inhabitants of the environs 
surrounding the Chernobyl nuclear reactor were much closer to 
the reactor explosion than the veteran was to the 1962 
airburst, and they in all likelihood received much larger 
dosages of radiation for a longer period of time.

The Defense Threat Reduction Agency's scenario calculated no 
fallout occurred at the Medregal's location, due to the 
calculated altitude of the detonation and the Medregal's 
estimated distance from the drop zone.  There is no clear 
evidence to refute the Defense Threat Reduction Agency's 
scenario.  In light of these factors, there was no error or 
prejudice in the refusal to obtain another expert opinion.  
The Chief of Public Health and Environmental Hazards' opinion 
was based on the specifics of the veteran's individual 
exposure as well as a review of medical literature.  The 
Board notes the veteran's assertion at the hearing that 
literature and treatises based on research conducted after 
The Chief of Public Health and Environmental Hazards rendered 
her opinion supports the necessity for another expert 
opinion.  The Board rejects this assertion, as the later 
research and conclusions are still not based on the specific 
facts of the veteran's exposure.  Other than his own 
assertions, none of the evidence proffered by him factored in 
the specific facts of his individual exposure.  Thus, the 
Board is constrained to find that the preponderance of the 
evidence is against his claim.  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311.  

Hence, the claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Grave's disease 
secondary to ionizing radiation exposure is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


